55 N.J. 362 (1970)
262 A.2d 385
PAUL J. SALVATORE, PLAINTIFF-RESPONDENT,
v.
HARRY W. TRACE AND ETHEL Z. TRACE, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued February 17, 1970.
Decided March 2, 1970.
Mr. James J. Casby, Jr. argued the cause for appellant.
Mr. Edward J. Brady argued the cause for respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Carton in the Appellate Division, 109 N.J. Super. 83.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.